         Case 1:18-cr-00120-SPW Document 96 Filed 11/13/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                   CR18-120-BLG-SPW
                       Plaintiff,

 vs.                                                 ORDER


 VICTOR ELVIN LOPEZ,

                       Defendant.


       For the reasons stated on the record at the hearing held in open court on

November 13, 2020,

       IT IS HEREBY ORDERED that Defendant's Letter (Doc. 89)requesting a

new attorney is considered WITHDRAWN and therefore DENIED as moot.

       The Clerk of Court is directed to notify counsel of the making of this Order.

       DATED this               of November, 2020.



                                              SUSAN P. WATTERS
                                              United States District Judge
